                Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 TAIZHOU YUANDA INVESTMENT
 GROUP CO., LTD., TAIZHOU YUANDA
 FURNITURE CO., LTD., and TAIZHOU
 YUANDA TRAVELLING ARTICLES CO.,
 LTD.,

                           Plaintiffs,
                                                   Case No. 19-CV-875
           v.

 Z OUTDOOR LIVING, LLC, AFG, LLC,
 CASUAL PRODUCTS OF AMERICA, LLC,
 DON CORNING, ERIN CORNING,
 KENDRA FARLEY, and PETE HILL,

                           Defendants.

                       COMPLAINT FOR DAMAGES AND JURY DEMAND

       Plaintiffs, Taizhou Yuanda Investment Group Co., Ltd., Taizhou Yuanda Furniture Co.,

Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd., (together “TZY”), by counsel, for their

Complaint for Damages and Jury Demand against Defendants, Z Outdoor Living, LLC (“Z

Outdoor”), AFG, LLC (“AFG”), Casual Products of America, LLC (“CPA”), Don Corning (“Mr.

Corning”), Erin Corning (“Ms. Corning”), Kendra Farley (“Ms. Farley”), and Pete Hill (“Mr.

Hill”) and collectively (“Defendants”) state as follows:

                                           INTRODUCTION

       This case is about Defendants’ scheme to defraud TZY of millions of dollars and their

breach of multiple promises to pay TZY money.

       TZY manufactures outdoor furniture and other related products. Defendants purchase

those items from TZY for re-sale to Defendants’ customers. To help develop Defendants’ business

at the outset, TZY loaned Defendants millions of dollars (the vast majority of which remains

unpaid).        Over the last two years, Defendants also have purchased, received, re-sold, and
            Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 2 of 21



presumably been paid for (by their customers) furniture from TZY (totaling approximately $14

million), but have refused to make payments to TZY.

       In addition to the their unjustified repayment refusals, the Defendants have made a number

of false statements to TZY to ensure that TZY will continue to loan Z Outdoor money, procure

materials, and manufacture goods for which the Defendants have no intent to repay TZY. In total,

the Defendants’ breaches and fraudulent scheme have deprived TZY of nearly $20 million.

                                   PARTIES AND CITIZENSHIP

       1.      Taizhou Yuanda Investment Group Co., Ltd. is a Chinese company organized under

the laws of China, and as a limited company (Ltd.), is its own legal entity made up of one or more

members, none of which are US citizens, and with its principal place of business located at: High-

Tech Industrial Park, Taixing, Jiangsu, 225402, People’s Republic of China. Taizhou Yuanda

Investment Group Co., Lt. is the parent company of Taizhou Yuanda Furniture Co., Ltd. and

Taizhou Yuanda Travelling Articles Co., Ltd.

       2.      Taizhou Yuanda Furniture Co., Ltd. is a Chinese company organized under the laws

of China, and as a limited company (Ltd.), is its own legal entity made up of one or more members,

none of which are US citizens, and with its principal place of business located at: High-Tech

Industrial Park, Taixing, Jiangsu, 225402, People’s Republic of China.

       3.      Taizhou Yuanda Travelling Articles Co., Ltd., is a Chinese company organized

under the laws of China, and as a limited company (Ltd.), is its own legal entity made up of one

or more members, none of which are US citizens, and with its principal place of business located

at High-Tech Industrial Park, Taixing, Jiangsu, 225402, People’s Republic of China.

       4.      Z Outdoor is a limited liability company organized under the laws of Wisconsin,

and with its principal place of business located at 1424 North High Point Road, Suite 202,



                                                2
            Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 3 of 21



Middleton, Wisconsin 53562. Upon information and belief, Z Outdoor’s members are United

States, and not Chinese, citizens.

       5.      AFG is a limited liability company organized under the laws of Wisconsin, and

with its registered agent office located at 6264 Nesbitt Road, Fitchburg, Wisconsin 53719. Upon

information and belief, AFG’s members are United States, and not Chinese, citizens.

       6.      Casual Products of America is a limited liability company organized under the laws

of Wisconsin, and with its registered agent office located at 1424 North High Point Road, Suite

202, Middleton, Wisconsin 53562. Upon information and belief, AFG’s members are United

States, and not Chinese, citizens.

       7.      Don Corning is the Managing Member of Z Outdoor and AFG. Upon information

and belief he resides and is domiciled at 5673 Point O Pines Rd., Manitowish Waters, Wisconsin

54545-6304.

       8.      Erin Corning is the President of Z Outdoor. Upon information and belief she

resides and is domiciled at 5770 Longwood Ln., Fitchburg, WI 535711-7211.

       9.      Kendra Farley is the President of AFG. Upon information and belief she resides

and is domiciled at 6 Payson Ct., Madison, Wisconsin 53719-4719.

       10.     Pete Hill is the part owner of Z Outdoor and AFG. Upon information and belief he

resides and is domiciled at 1329 Broadway Drive, Sun Prairie, Wisconsin 53590.

                                     JURISDICTION AND VENUE

       11.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1332.

       12.     There is a case of actual controversy between the parties in which the matter in

dispute exceeds the sum or value of $75,000, exclusive of interest and costs.

       13.     Venue in this Court is proper pursuant to 28 U.S.C. §§ 1391.
                                                3
           Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 4 of 21



        14.     A substantial part of the events or omissions giving rise to TZY’s claims occurred

within this judicial district with respect to this civil action.

                                       GENERAL ALLEGATIONS

        15.     TZY is a manufacturer that at relevant times was, and is, interested in growing its

distribution network and business. Defendants were interested in building a business as one of

Defendants’ distributors and desired capital investment to help defray costs.

The Parties’ Initial Discussions

        16.     In March 2016, TZY contacted a business associate of Mr. Corning and Mr. Hill

and scheduled a time to meet in person to discuss potential business opportunities. Mr. Corning

and his team are well-known amongst the community of manufacturers of outdoor living products

in China due to his management of a prior distributor, Home Casual, LLC.

        17.     In March 2016, TZY met with Mr. Corning’s associate at a hotel in Shanghai. TZY

discussed the capabilities of its network of factories and indicated that they were interested in

exploring a business relationship with Mr. Hill and Mr. Corning. Mr. Corning’s associate

indicated that he would discuss the matter with Mr. Corning and the parties scheduled a further

meeting.

        18.     The next meeting took place in the Holiday Inn Hotel in Chicago, Illinois. TZY’s

management flew to Chicago in September 2016 to attend the Casual Market Conference held

annually at the Mercantile Exchange in Chicago, to explore establishing U.S.-based operations,

and to explore business opportunities with Mr. Corning and his team.

        19.     While in Chicago, TZY scheduled a number of meetings with potential sales and

design employees for a prospective U.S. business. TZY also met with Mr. Corning and a number

of his business colleagues.



                                                    4
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 5 of 21



       20.     During the September 2016 meeting with Mr. Corning and his team, Mr. Corning

gave TZY a number of documents highlighting the accomplishments of his business. Mr. Corning

also explained the benefits of doing business with Mr. Corning and Mr. Hill. Mr. Corning

highlighted the many brands and companies with which Mr. Corning had strong relationships that

could secure future sales. Mr. Corning also discouraged TZY from establishing U.S. operations,

explaining to TZY that the potential success of such an operation was low. According to Mr.

Corning, however, partnering with Mr. Corning and Mr. Hill could be a lucrative alternative in

light of their strong relationships and industry experience.

       21.     Encouraged by Mr. Corning’s statements, TZY invited Mr. Corning to visit TZY’s

factories in Jiangsu in the People’s Republic of China. Mr. Corning and a number of Mr. Corning’s

colleagues travelled to TZY’s factories in late October 2016.

       22.     While there, Mr. Corning and his colleagues spent three days touring TZY’s

factories and discussing the terms of a potential business deal.

       23.     During the meetings in Jiangsu, Mr. Corning again indicated that he believed he

could secure millions of dollars in sales to large home improvement stores and other retailers. Mr.

Corning also suggested that TZY and Mr. Corning each contribute money to a combined U.S.

venture. The parties also discussed the other terms of a potential agreement.

       24.     After Mr. Corning and his colleagues left China, they and TZY continued to

negotiate the terms of the deal. Mr. Corning prepared a potential written agreement, and the parties

traded edits over email.

The Cooperation Agreement

       25.     The negotiations culminated in a deal. On January 1, 2017, TZY and Mr. Corning

on behalf of Z Outdoor entered into a Cooperation Agreement (the “Agreement”). A copy of the

Agreement is attached hereto as Exhibit “A”.
                                                 5
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 6 of 21



       26.     The Agreement provided for the creation of a relationship between TZY, CPA, and

Z Outdoor whereby the parties expressed a desire to manufacture and market outdoor furniture

and other related items.

       27.     Beginning in January 2017, and for twenty-four (24) months thereafter, TZY

agreed to loan Z Outdoor $150,000 per month (or $3.6 million in total) for Z Outdoor’s operational

expenses, and such loaned funds would be kept on Z Outdoor’s books as a loan.

       28.     The Agreement set forth certain targeted sales goals for Z Outdoor to meet. The

agreed targets were $8 million in sales volume for 2017/2018, $20 million for 2018/2019, and $45

million for 2019/2020.

       29.     In the event the targeted sales goals were met by December 31, 2018, TZY’s loan

would convert to a 50% equity ownership in Z Outdoor, provided upon the cooperation period set

forth within the Agreement, a positive relationship between the parties, and Z Outdoor’s financial

performance. These factors were subject to TZY’s discretion.

       30.     In the event the targeted sales goals were not met, Z Outdoor agreed to repay the

loan to TZY.

       31.     Pursuant to the Agreement, Z Outdoor would be the vendor to customers and would

receive purchase orders for products ordered from customers. Z Outdoor would submit the

purchase orders from the customers to TZY. Z Outdoor was provided certain margins on distinct

types of marketed sales. A sample Purchase Order is attached hereto as Exhibit “B”.

       32.     Pursuant to the Agreement, TZY agreed to manufacture outdoor furniture and

related products to be marketed by Z Outdoor to their customers. The Defendants agreed to pay

TZY all outstanding invoices at established percentages within 10 days of Defendants receiving

payment from customers. A sample Invoice is attached hereto as Exhibit “C”.



                                                6
            Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 7 of 21



          33.   Z Outdoor agreed to clarify all payment terms in an official purchase order to TZY

and further agreed to pay TZY on the price detailed on each TZY outstanding invoice.

          34.   Section 1.B. of the Agreement further indicates CPA agreed to “set up” Z Outdoor,

that CPA would own 100% of Z Outdoor, and that CPA would “manage and operate [Z Outdoor’s]

affairs subject to the provisions of this agreement.”

The Parties’ Relationship Deteriorates as TZY’s Requests for Payment Are Met with Excuses
and Misstatements

          35.   After entering into the Agreement, Z Outdoor made a number of sales to home

improvement stores and retailers. Z Outdoor submitted purchase orders, and TZY filled those

orders.

          36.   Despite a healthy dose of customer orders and TZY deliveries, however,

Defendants’ payments for the merchandise soon slowed.

          37.   TZY repeatedly requested payment for the merchandise. TZY needed to secure

materials from its suppliers to fill future orders. The Defendants made excuses rather than

payments, blaming late shipments and quality issues for the late payments.

          38.   In addition—to keep their scheme going—the Defendants made a series of false

statements about future business, forthcoming payments, and other causes for the delays, ensuring

that TZY would continue to make loan payments to Z Outdoor and procure materials, manufacture

the furniture, and fill customer orders even without receiving compensation for their goods.

          39.   Specifically, amongst myriad other false statements:

                (a)    In an August 2, 2018 email to TZY management, Mr. Corning stated that
                       they had a commitment for a payment from one of the customers and
                       “should get payment early next week and will forward immediately.”

                (b)    In an August 15, 2018 email to TZY management, Mr. Corning assured
                       TZY that “[w]e are working very hard to get the payments we take this
                       seriously…Regarding cooperation, we are moving over $30,000,000 of

                                                 7
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 8 of 21



                     business to TZY this year and are investing every day to aggressively
                     increase this business to over $60,000,000 in the next 2 years.”

              (c)    In an August 21, 2018 email to TZY management, Mr. Corning stated that
                     “our team is fully committed to resolving the payment issue…This has our
                     full attention and we will get it resolved.”

              (d)    In an August 21, 2018 email to TZY management, Mr. Corning stated that
                     “[i]t is clear to us that these delayed payments are impacting TZY’s ability
                     to make payments. These funds are critical to all of us. We realize it and
                     we are solving the issues.”

              (e)    In a November 7, 2018 email to TZY employees and management, Mr.
                     Corning stated that “We have had over 20 different bank meetings so Z can
                     get a ‘loan’ or ‘line of credit.’ We are making progress. Our thought, once
                     we get the loan, is to make payment to TZY and then we will deal with the
                     ‘stack chair’ issue ourselves so we can all focus on building the business
                     and not on the negative of this issue. Additionally, I own some property
                     that I purchased many years ago. I am trying to sell it even though I don’t
                     want to, and if successful we will use those funds to make this problem go
                     away. I have no doubt TZY will be paid. I’m sure Peter has told you the
                     same. If not soon enough through Menards then either the loan or the
                     property will solve this.”

              (f)    In a December 7, 2018 email to TZY employees and management regarding
                     delayed payments due to TZY, Ms. Corning stated “[I am] [n]ot sure what
                     I can do. Checks are being sent directly to the bank and money is being sent
                     from the bank to TZY for TZY cost and freight.”

              (g)    In a December 29, 2018 email to TZY employees and management, Ms.
                     Corning stated that “[m]y understanding is that Don is working on payment.
                     We have set up the account as you asked so that the payments are
                     automatically split.”

              (h)    In a January 10, 2019 email to TZY management, Mr. Corning stated that
                     for some of the outstanding payments due to TZY, Z Outdoor would be paid
                     “$350k in April, and then $350k in May, and $350k in June, with the
                     balance by August 15, 2019.”

              (i)    In a February 20, 2019 email to TZY employees and management, Ms.
                     Corning stated “[r]egarding payment, banks were closed yesterday in the
                     U.S.A. but I think there is a large check today. This should continue as we
                     are working daily [to resolve the issue].”

       40.    On or about October 17, 2018, moreover, Defendants expanded their scheme to

include another one of Defendant’s business, AFG. Though it was not a party to the Agreement,
                                              8
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 9 of 21



Mr. Hill explained that to increase their business with Menards, AFG would also submit purchase

orders to TZY.

       41.       Like Z Outdoor, AFG obtained purchase orders from customers and then submitted

those purchase orders to TZY, an example of which is attached hereto as EXHIBIT “D”.              TZY

filled the orders and shipped the products to the end customers. TZY then sent AFG invoices for

the products that had been ordered, an example of which is attached hereto as EXHIBIT “E”.

Shortly after submitting its purchase orders, AFG soon became delinquent, and TZY demanded

payment. AFG’s President Ms. Farley, along with Mr. Hill, made a number of false statements to

again deceive TZY. Specifically, in addition to other false statements:

                 (a)    In a November 26, 2018 email to TZY employees and management, Ms.
                        Farley stated that “[i]f there is NO other option to use the fabric, then yes, I
                        will agree to pay for the extra yardage to not further delay the orders.”

                 (b)    In a November 28, 2018 email to TZY employees and management, Ms.
                        Farley stated that “I understand the payment issue. It’s an issue that has
                        absolutely nothing to do with me or my program. However, I’m aware that
                        Don and Pete are working hard to get it resolved and are close to doing so.”

                 (c)    In a November 29, 2018 email to TZY employees and management, Ms.
                        Farley stated that Mr. Hill “has set up an account that will automatically
                        wire TZY payment.”

                 (d)    In a July 13, 2019 email to TZY employees and management, Mr. Hill
                        stated that “[t]here are many ‘payment refusals’ due to documentation
                        discrepancies that we are working through.”

                 (e)    In a July 24, 2019 email to TZY employees and management, Mr. Hill
                        stated “we have not received a check for AFG during this time period. I
                        was told by [the customer] that there is a large quality deduction holding up
                        sending a check to us.”

                 (f)    In an August 12, 2019 email to TZY employees and management, Ms.
                        Farley stated that “[w]e have solve [sic] the bank account issue. An account
                        has already been set up with the bank and payments will [be] remitted
                        directly to the bank.”

                 (g)    In a August 14, 2019 email to TZY employees and management, Mr. Hill
                        stated that “[w]e have a major defective issue at all customers. There are
                                                   9
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 10 of 21



                       substantial chargebacks for defectives, fines, and penalties. This is causing
                       payments from customers to be dramatically reduced or withheld all
                       together.”

       42.     In sum, Defendants ordered the product, received the product, re-sold the product,

and have been paid for the product by their customers. Defendants have chosen to keep the money

for themselves and not pay TZY. In total, the Defendants have defrauded TZY and refused to pay

for approximately $14 million of goods purchased and delivered to customers from 2017 to 2019.

       43.     Adding insult to injury, Z Outdoor failed to meet sales goals specified for in the

Agreement, but has nevertheless refused to repay the $2.85 million in loan payments made to Z

Outdoor by TZY.

       44.     Defendants purport to withhold what is owed to TZY on the basis of alleged

penalties incurred from customers, representing but a small fraction of the overall cost of what

Defendants owe to TZY, and devoid of a legitimate basis to withhold the entire amount.

       45.     In an attempt to amicably resolve their differences without resorting to the courts,

the parties met in Chicago in September 2019. Again, Mr. Corning attempted to deflect from the

Defendants’ breaches and fraud with additional promises of repayment and future sales. TZY

demanded repayment but Mr. Corning declined.

       46.     TZY was left with no other alternative and now seeks this Court’s intervention to

put an end to the Defendants’ artifice to defraud TZY of millions of dollars of its sales.

                                   COUNT I
    (BREACH OF CONTRACT FOR UNPAID INVOICES AND/OR UNCOMPENSATED DELIVERED
                PRODUCT AGAINST DEFENDANTS Z OUTDOOR AND CPA)

       47.     TZY incorporates by reference the allegations contained in paragraphs 1 through

46 of this Complaint as if they are fully set forth herein.

       48.     TZY has performed all of its obligations under the Cooperation Agreement.



                                                  10
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 11 of 21



       49.     Through their course of conduct, Defendants Z Outdoor and CPA have breached

their obligations under the Cooperation Agreement and in connection with Z Outdoor’s purchase

orders and TZY’s related invoices.

       50.     Defendant Z Outdoor, for example, breached their agreements with TZY by failing

to pay TZY approximately $3.37 million in unpaid invoices (reflecting products that Z Outdoor

ordered, received, re-sold, and for which, upon information and belief, Z Outdoor has already

received payment) for 2018.

       51.     Defendant Z Outdoor also breached its agreements with TZY by failing to pay TZY

approximately $5.86 million in unpaid invoices (reflecting products that Defendant Z Outdoor

ordered, received, re-sold, and for which, upon information and belief, Z Outdoor has already

received payment) for the period of January 1, 2019 through July 15, 2019.

       52.     Defendant CPA breached Section 1.B. of the Cooperation Agreement because by

failing to cause Z Outdoor to pay TZY, CPA failed to “manage and operate [Z Outdoor’s] affairs”

consistent with the terms of the Agreement.

       53.     As a direct, foreseeable, and proximate result of Defendants’ breaches, TZY has

suffered damages including, but not limited to, damages for lost profits, liabilities resulting from

Defendants’ breach of their contractual duties, attorney’s fees and costs of this suit, pre- and post-

judgment interest, and other special damages amounts that will be established at trial.

       54.     All conditions precedent to the bringing of this claim have been performed, have

occurred, or have been waived.

       WHEREFORE, TZY respectfully requests that the Court enter judgment in favor of TZY

and against Defendants Z Outdoor and CPA, on Count I of its Complaint as follows: (i) judgment

against Defendants Z Outdoor and CPA, for the amount Defendants Z Outdoor and CPA owe TZY,



                                                 11
            Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 12 of 21



approximately $9.23 million, plus its costs and attorney’s fees associated with bringing this action;

and (ii) granting TZY all other just and proper relief.

                                   COUNT II
    (BREACH OF CONTRACT FOR UNPAID INVOICES AND/OR UNCOMPENSATED DELIVERED
                       PRODUCT AGAINST DEFENDANT AFG)

       55.      TZY incorporates by reference the allegations contained in paragraphs 1 through

54 of this Complaint as if they are fully set forth herein.

       56.      Through its course of conduct, Defendant AFG has breached its obligations

pursuant to its purchase orders to TZY and TZY’s related invoices.

       57.      TZY has performed all of its obligations pursuant to the purchase orders and related

invoices.

       58.      Defendant AFG breached its agreements with TZY by failing to pay TZY

approximately $7.38 million for products that AFG ordered, received, re-sold, and for which, upon

information and belief, AFG has already received payment for the period of January 1, 2019

through July 15, 2019.

       59.      As a direct, foreseeable, and proximate result of Defendants’ breaches, TZY has

suffered damages including, but not limited to, damages for lost profits, liabilities resulting from

Defendants’ breach of their contractual duties, attorney’s fees and costs of this suit, pre- and post-

judgment interest, and other special damages amounts that will be established at trial.

       60.      All conditions precedent to the bringing of this claim have been performed, have

occurred, or have been waived.

       WHEREFORE, TZY respectfully requests that the Court enter judgment in favor of TZY

and against Defendant AFG on Count II of its Complaint as follows: (i) judgment against

Defendant AFG, for the amount Defendant AFG owes TZY, approximately $7.38 million, plus its



                                                  12
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 13 of 21



costs and attorney’s fees associated with bringing this action; and (ii) granting TZY all other just

and proper relief.



                                COUNT III
 (BREACH OF COOPERATION AGREEMENT AGAINST Z OUTDOOR AND CASUAL PRODUCTS OF
                                AMERICA)

       61.     TZY incorporates by reference the allegations contained in paragraphs 1 through

60 of this Complaint as if they are fully set forth herein.

       62.     TZY has performed all of its obligations under the Agreement, including providing

the loan at issue to Z Outdoor.

       63.     Through its course of conduct, Z Outdoor breached its Cooperation Agreement with

TZY by failing to repay $2.85 million on the loan extended to Z Outdoor by TZY.

       64.     Defendant CPA breached Section 1.B. of the Cooperation Agreement because by

failing to cause Z Outdoor to repay the loan, CPA failed to “manage and operate [Z Outdoor’s]

affairs” consistent with the terms of the Agreement.

       65.     As a direct, foreseeable, and proximate result of Z Outdoor’s and CPA’s breaches

of the Agreement, TZY has suffered damages including, but not limited to, damages for lost

profits, liabilities resulting from Z Outdoor’s and CPA’s breaches of their contractual duties,

attorney’s fees and costs of this suit, pre- and post-judgment interest, and other special damages

amounts that will be established at trial.

       66.     All conditions precedent to the bringing of this claim have been performed, have

occurred, or have been waived.

       WHEREFORE, TZY respectfully requests that the Court enter judgment in favor of TZY

and against Defendants Z Outdoor and CPA, on Count III of its Complaint as follows: (i) judgment

against Defendants Z Outdoor and CPA, for the $2.85 million Z Outdoor and CPA owes TZY,
                                                  13
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 14 of 21



plus its costs and attorney’s fees associated with bringing this action; and (ii) granting TZY all

other just and proper relief.

                                 COUNT IV
(UNJUST ENRICHMENT AGAINST DEFENDANTS Z OUTDOOR, AFG, AND CASUAL PRODUCTS OF
                                 AMERICA)

       67.     TZY incorporates by reference the allegations contained in paragraphs 1 through

66 of this Complaint as if they are fully set forth herein.

       68.     This count is asserted in the alternative, to the extent Defendants Z Outdoor, AFG,

and/or CPA argue that the actions at issue in this case were not governed by a contract and/or are

somehow not subject to a breach of contract claim.

       69.     TZY provided the loan, products, resulting invoices stemming from products

provided, and additional shipped product that is the subject of this Complaint, to Defendants at

Defendants’ request.

       70.     Defendants have refused to pay TZY for the loss sustained and further caused TZY

to incur additional expenses under circumstances where the retention of such money and refusal

to reimburse TZY would be inequitable and unjust.

       71.     Defendants should be required to make restitution of such amounts to TZY and to

pay all other damages and disgorge all other benefits received as a result of its wrongful acts.

       WHEREFORE, TZY respectfully requests that the Court enter judgment in favor of TZY

and against Defendants Z Outdoor, AFG, and CPA, on Count IV of its Complaint as follows: (i)

judgment against Defendants, for the amount Defendants owe TZY, approximately $19 million,

plus its costs and attorney’s fees associated with bringing this action; and (ii) granting TZY all

other just and proper relief.

                                          COUNT V
                       (FRAUD IN THE INDUCEMENT AGAINST MR. CORNING)

                                                  14
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 15 of 21



       72.     TZY incorporates by reference the allegations contained in paragraphs 1 through

71 of this Complaint as if they are fully set forth herein.

       73.     Mr. Corning made a number of untrue statements of material fact. Specifically, in

addition to other false statements, during his September 2016 meeting with TZY management at

the Holiday Inn in Chicago, Illinois, Mr. Corning represented that his strong relationships with a

number of brands and companies could secure future sales for TZY, that a business relationship

between TZY and Mr. Corning would be profitable for TZY, and that the potential success of a

potential TZY U.S.-based operation would be low.

       74.     Mr. Corning made these statements knowing that they were untrue and with the

intent to deceive TZY. Indeed, Mr. Corning made these statements knowing that neither Mr.

Corning nor any of his businesses would repay TZY for the materials procured by TZY or the full

value of goods delivered to customers.

       75.     Mr. Corning made these statements with the intent to induce TZY to enter into a

business relationship (the Cooperation Agreement), to induce TZY to commit money to Z Outdoor

(the loan), and to convince TZY not to proceed with establishing its own U.S. operations.

       76.     TZY believed Mr. Corning’s statements were true and relied on them.

       77.     As a direct result of Mr. Corning’s fraudulent conduct, TZY entered into the

Agreement with Z Outdoor, loaned money to Z Outdoor, and abandoned its plan to launch U.S.

operations. Consequently, TZY has incurred significant damages, including approximately $19

million due in loan payments and for unpaid merchandise.

       WHEREFORE, TZY respectfully requests that the Court enter judgment in favor of TZY

and against Defendant Mr. Corning, on Count V of its Complaint as follows: (i) judgment against

Mr. Corning, for the damages resulting from Mr. Corning’s fraud, including, but not limited to,

sums for materials expended to obtain materials and produce furniture for which TZY was never
                                                  15
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 16 of 21



reimbursed, plus its costs and attorney’s fees associated with bringing this action; and (ii) granting

TZY all other just and proper relief.

                                 COUNT VI
      (COMMON LAW FRAUD AGAINST MR. CORNING, MS. CORNING, AND Z OUTDOOR)

       78.     TZY incorporates by reference the allegations contained in paragraphs 1 through

77 of this Complaint as if they are fully set forth herein.

       79.     Mr. Corning and Ms. Corning made a number of untrue statements of material fact.

Specifically, amongst myriad other false statements:

               (a)     In an August 2, 2018 email to TZY management, Mr. Corning stated that
                       they had a commitment for a payment from one of the customers and
                       “should get payment early next week and will forward immediately.”

               (b)     In an August 15, 2018 email to TZY management, Mr. Corning assured
                       TZY that “[w]e are working very hard to get the payments we take this
                       seriously…Regarding cooperation, we are moving over $30,000,000 of
                       business to TZY this year and are investing every day to aggressively
                       increase this business to over $60,000,000 in the next 2 years.”

               (c)     In an August 21, 2018 email to TZY management, Mr. Corning stated that
                       “our team is fully committed to resolving the payment issue…This has our
                       full attention and we will get it resolved.”

               (d)     In an August 21, 2018 email to TZY management, Mr. Corning stated that
                       “[i]t is clear to us that these delayed payments are impacting TZY’s ability
                       to make payments. These funds are critical to all of us. We realize it and
                       we are solving the issues.”

               (e)     In a November 7, 2018 email to TZY employees and management, Mr.
                       Corning stated that “We have had over 20 different bank meetings so Z can
                       get a ‘loan’ or ‘line of credit.’ We are making progress. Our thought, once
                       we get the loan, is to make payment to TZY and then we will deal with the
                       ‘stack chair’ issue ourselves so we can all focus on building the business
                       and not on the negative of this issue. Additionally, I own some property
                       that I purchased many years ago. I am trying to sell it even though I don’t
                       want to, and if successful we will use those funds to make this problem go
                       away. I have no doubt TZY will be paid. I’m sure Peter has told you the
                       same. If not soon enough through Menards then either the loan or the
                       property will solve this.”



                                                  16
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 17 of 21



              (f)    In a December 7, 2018 email to TZY employees and management regarding
                     delayed payments due to TZY, Ms. Corning stated “[I am] [n]ot sure what
                     I can do. Checks are being sent directly to the bank and money is being sent
                     from the bank to TZY for TZY cost and freight.”

              (g)    In a December 29, 2018 email to TZY employees and management, Ms.
                     Corning stated that “[m]y understanding is that Don is working on payment.
                     We have set up the account as you asked so that the payments are
                     automatically split.”

              (h)    In a January 10, 2019 email to TZY management, Mr. Corning stated that
                     for some of the outstanding payments due to TZY, Z Outdoor would be paid
                     “$350k in April, and then $350k in May, and $350k in June, with the
                     balance by August 15, 2019.”

              (i)    In a February 20, 2019 email to TZY employees and management, Ms.
                     Corning stated “[r]egarding payment, banks were closed yesterday in the
                     U.S.A. but I think there is a large check today. This should continue as we
                     are working daily [to resolve the issue].”

        80.   Mr. Corning and Ms. Corning made these statements knowing that they were untrue

and with the intent to deceive TZY. Indeed, Mr. Corning and Ms. Corning made these statements

knowing that neither Mr. Corning, nor Ms. Corning, nor Z Outdoor would repay TZY for the full

value of goods delivered to customers—instead keeping the customers’ payments for themselves.

        81.   TZY believed Mr. Corning’s and Ms. Corning’s statements were true and relied on

them.

        82.   As a direct result of Mr. Corning’s and Ms. Corning’s fraudulent conduct, TZY

continued to obtain materials from suppliers, manufacture products, and deliver the products to

customers. Consequently, TZY has incurred significant damages, including approximately $9.23

million for unpaid merchandise.

        WHEREFORE, TZY respectfully requests that the Court enter judgment in favor of TZY

and against Defendants Mr. Corning, Ms. Corning, and Z Outdoor, on Count VI of its Complaint

as follows: (i) judgment against Defendants Mr. Corning, Ms. Corning, and Z Outdoor, for the

damages resulting from Mr. Corning’s, Ms. Corning’s, and Z Outdoor’s fraud, including sums
                                              17
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 18 of 21



expended to obtain materials and produce furniture for which TZY was never reimbursed, plus its

costs and attorney’s fees associated with bringing this action; and (ii) granting TZY all other just

and proper relief.

                                  COUNT VII
             (COMMON LAW FRAUD AGAINST MR. HILL, MS. FARLEY, AND AFG)

       83.     TZY incorporates by reference the allegations contained in paragraphs 1 through

82 of this Complaint as if they are fully set forth herein.

       84.     AFG’s President Ms. Farley, along with Mr. Hill, made a number of untrue

statements of material fact. Specifically, in addition to other false statements:

               (a)     In a November 26, 2018 email to TZY employees and management, Ms.
                       Farley stated that “[i]f there is NO other option to use the fabric, then yes, I
                       will agree to pay for the extra yardage to not further delay the orders.”

               (b)     In a November 28, 2018 email to TZY employees and management, Ms.
                       Farley stated that “I understand the payment issue. It’s an issue that has
                       absolutely nothing to do with me or my program. However, I’m aware that
                       Don and Pete are working hard to get it resolved and are close to doing so.”

               (c)     In a November 29, 2018 email to TZY employees and management, Ms.
                       Farley stated that Mr. Hill “has set up an account that will automatically
                       wire TZY payment.”

               (d)     In a July 13, 2019 email to TZY employees and management, Mr. Hill
                       stated that “[t]here are many ‘payment refusals’ due to documentation
                       discrepancies that we are working through.”

               (e)     In a July 24, 2019 email to TZY employees and management, Mr. Hill
                       stated “we have not received a check for AFG during this time period. I
                       was told by [the customer] that there is a large quality deduction holding up
                       sending a check to us.”

               (f)     In an August 12, 2019 email to TZY employees and management, Ms.
                       Farley stated that “[w]e have solve [sic] the bank account issue. An account
                       has already been set up with the bank and payments will [be] remitted
                       directly to the bank.”

               (g)     In an August 14, 2019 email to TZY employees and management, Mr. Hill
                       stated that “[w]e have a major defective issue at all customers. There are
                       substantial chargebacks for defectives, fines, and penalties. This is causing
                                                  18
          Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 19 of 21



                       payments from customers to be dramatically reduced or withheld all
                       together.”

       85.     Mr. Hill and Ms. Farley made these statements knowing that they were untrue and

with the intent to deceive TZY. Indeed, Mr. Hill and Ms. Farley made these statements knowing

that neither Mr. Hill, nor Ms. Farley, nor AFG would repay TZY for the full value of goods

delivered to customers—instead keeping the customers’ payments for themselves.

       86.     Mr. Hill and Ms. Farley made these statements with the intent to induce TZY to

continue obtaining supplies, manufacturing products, and shipping merchandise to customers for

which AFG had no intent to repay TYZ.

       87.     TZY believed Mr. Hill’s and Ms. Farley’s statements were true and relied on them.

       88.     As a direct result of Mr. Hill’s and Ms. Farley’s fraudulent conduct, TZY continued

to obtain materials from suppliers, manufacture products, and deliver the products to customers.

Consequently, TZY has incurred significant damages, including approximately $7.38 million for

unpaid merchandise.

       WHEREFORE, TZY respectfully requests that the Court enter judgment in favor of TZY

and against Defendants Mr. Hill, Ms. Farley, and AFG, on Count VII of its Complaint as follows:

(i) judgment against Defendants Mr. Hill, Ms. Farley, and AFG, for the damages resulting from

Mr. Hill’s, Ms. Farley’s, and AFG’s fraud, including, including sums expended to obtain materials

and produce furniture for which TZY was never reimbursed, plus its costs and attorney’s fees

associated with bringing this action; and (ii) granting TZY all other just and proper relief.

                                       COUNT VIII
                           (CONVERSION AGAINST ALL DEFENDANTS)

       89.     TZY incorporates by reference the allegations contained in paragraphs 1 through

88 of this Complaint as if they are fully set forth herein.



                                                  19
              Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 20 of 21



         90.      Defendants wrongfully assumed and retain control over approximately $16.61

million paid by customers for products manufactured and delivered by TZY. Likewise, under the

terms of the Agreement, Z Outdoor is obligated to promptly repay the sums loaned to Z Outdoor

by TZY. These funds—both the sums remitted by customers and the loan proceeds—rightly

belong to TZY, not to the Defendants.

         91.      Defendants have acted without TZY’s consent in retaining these funds. Indeed,

TZY has repeatedly demanded that Defendants wire them the payments due and owing to TZY.

Defendants have repeatedly refused to do so.

         92.      Defendants’ willful misconduct seriously interfered with TZY’s right to possess the

funds.

         WHEREFORE, TZY respectfully requests that the Court enter judgment in favor of TZY

and against Defendants, on Count VIII of its Complaint as follows: (i) judgment against

Defendants, for the amounts Defendants owe to TZY, approximately $19 million, plus its costs

and attorney’s fees associated with bringing this action; and (ii) granting TZY all other just and

proper relief.

                                          PRAYER FOR RELIEF

         WHEREFORE, TZY respectfully requests that this Court enter the following relief in its

favor:

         A.       An order awarding TZY its damages, including compensatory, exemplary, and

special damages, as well as its prejudgment and post judgment interest;

         B.       An order awarding TZY its costs and attorney’s fees in enforcing these breach of

contract and breach of cooperation agreement claims, or alternatively, unjust enrichment claims;

and

         C.       Provide for any other and further relief that is just and proper.
                                                    20
             Case: 3:19-cv-00875 Document #: 1 Filed: 10/24/19 Page 21 of 21




         Dated: October 24, 2019.
                                            Respectfully submitted,

                                            s/ Mark W. Hancock
                                            Jonathan T. Smies
                                            Mark W. Hancock
                                            GODFREY & KAHN, S.C.
                                            One East Main Street, Suite 500
                                            Madison, WI 53703
                                            Phone: 608-257-3911
                                            Fax: 608-257-0609
                                            jsmies@gklaw.com
                                            mhancock@gklaw.com

                                            Attorneys for Plaintiffs



21384278.1




                                           21
